DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on January 20, 2022. Claims 1-20 were presented, and are pending examination.
Drawings
The drawing filed on January 20, 2022 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eapen et al. (US PGPUB No. “20190279157”), hereinafter, Eapen, in view of Yamamoto et al. (US PGPUB No. 20050091600), hereinafter, Yamamoto.
Regarding claim 1:
Eapen teaches:
A system, comprising: at least one computing device comprising at least one processor and at least one memory; and machine-readable instructions stored in the at least one memory, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least (see at least paragraph 0053 disclosing processor, memory, and computer readable program instruction): 
receive, by an email application executed by a client device, an email message comprising a workflow micro application, wherein the workflow micro application comprises a workflow information component, and [[evaluation component]], and a workflow actions component (Fig. 1 shows representative computer 108 (client device) associated with a representative. paragraph 0032 talks about Microsoft outlook (email application) at the representative. Paragraph 0034, lines 1-4, discloses receiving new message (email message) with attachment (workflow micro-application) as stated “If a new message is received, a plugin added to the communications client may check to see if the body of the message or its attachments contain a client request for the representative to undertake some action on the client's behalf (Step 204)”. Paragraph 0018 discloses such attachment is a fillable form with specific workflow, validation rule etc.); 
render, by the email application, a workflow micro application user interface within a user interface comprising the email message, wherein the workflow micro application user interface shows a workflow actions interface area based on the presence of the management SDK, or hides a workflow actions interface area based on the absence of the management SDK (Fig. 3 shows workflow user interface within email interface. See paragraph 0045 describing the same. Paragraph 0043 disclose a plugin software (SDK) colorizing  or graying out workflow action buttons based on the presence of the plugin software as stated “With reference now to FIG. 3, while viewing an email 304 with attachments using an email client 300 (such as Microsoft Outlook™, or another commercial or open source email client capable of installing plugins to provide additional functionality, including Mozilla Thunderbird™), the plugin software may detect the attachments and cause a button (or tab, or other contextual menu) 301 to appear, become colored instead of “grayed out,” flash, become animated, or otherwise change a visual property to indicate that a user may interact with it.”).
Eapen does not teach an evaluation component; evaluate, by the evaluation component, a presence or an absence of a management software development kit (SDK) on the client device.
Yamamoto teaches an evaluation component; evaluate, by the evaluation component, a presence or an absence of a management software development kit (SDK) on the client device (paragraph 0099 discloses the workflow function addition module detection program 51 (evaluation component) to detect the presence of  workflow function addition module 10 as stated “The workflow function addition module detection program 51 is started by the MUA 9 of the client PC 2, and determines whether the workflow function addition module 10 is incorporated in the MUA 9”).
It would have been obvious to one of ordinary skill in the art to modify Eapen to incorporate the teaching of Yamamoto to include a detection module in Eapen’s attachment to detect the presence of the plugin software. One would be motivated to do that to display different workflow buttons or contextual menu based on the presence of the plugin software (see at least paragraph 0043 of Eapen).
As to claim 2, the rejection of claim 1 is incorporate. Eapen, in view of Yamamoto, teaches all the limitations of claim 1 as shown above.
Eapen further teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: transmit, to a workflow service, a request for account-specific workflow actions, the request comprising a single sign on (SSO) token retrieved from the client device (see at least paragraph 0037 discussing single sign on);
As to claim 3, the rejections of claims 1 and 2 are incorporate. Eapen, in view of Yamamoto, teaches all the limitations of claims 1 and 2 as shown above.
Eapen further teaches wherein the workflow micro application uses the management SDK to transmit the request for account-specific workflow actions to a predetermined endpoint of the workflow service (see at least paragraph 0039). 
As to claim 4, the rejections of claims 1 and 2 are incorporate. Eapen, in view of Yamamoto, teaches all the limitations of claims 1 and 2 as shown above.
Eapen further teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: receive, from the workflow service, an account-specific workflow action based on an account associated with the SSO token, wherein the account comprises permissions to perform the account-specific workflow action (see at least paragraph 0035 discussing permission regarding particular workflow).
As to claim 5, the rejections of claims 1, 2, and 4 are incorporate. Eapen, in view of Yamamoto, teaches all the limitations of claims 1, 2, and 4 as shown above.
Eapen further teaches wherein the instructions, when executed by the at least one processor, further cause the at least one computing device to at least: identify a user selection of an action element from the workflow actions interface area; and transmit a request to perform the account-specific workflow action, wherein the workflow service performs authentication with a network service using service authentication data to facilitate the request to perform the account-specific workflow action using a network service (see Fig. 4 and paragraphs 0050-0051. See paragraph 0027 discussing security credentials).
As to claim 6, the rejections of claims 1, 2, 4, and 5 are incorporate. Eapen, in view of Yamamoto, teaches all the limitations of claims 1, 2, 4, and 5 as shown above.
Eapen further teaches wherein the request to perform the account-specific workflow action comprises the SSO token (see paragraph 0037 discussing SSO token).
As to claim 7, the rejection of claim 1 is incorporate. Eapen, in view of Yamamoto, teaches all the limitations of claim 1 as shown above.
Eapen further teaches wherein the instructions, wherein the workflow micro application enables the workflow actions component to show the workflow actions interface area, or disables the workflow actions component to hide the workflow actions interface area (see at least paragraph 0043 discussing colorizing or graying out action buttons).
Regarding claim 8:
Claim 8 recites limitations like claim 1. Accordingly, it is rejected under similar rational.
Claim 9 recites limitations like claim 2. Accordingly, it is rejected under similar rational.
Claim 10 recites limitations like claim 3. Accordingly, it is rejected under similar rational.
Claim 11 recites limitations like claim 4. Accordingly, it is rejected under similar rational.
Claim 12 recites limitations like claim 5. Accordingly, it is rejected under similar rational.
Claim 13 recites limitations like claim 6. Accordingly, it is rejected under similar rational.
Claim 14 recites limitations like claim 7. Accordingly, it is rejected under similar rational.
Regarding claim 15:
Claim 15 is directed towards a method performed by the system of claim 1. Accordingly, it is rejected under similar rational.
Claim 16 is directed towards a method performed by the system of claim 2. Accordingly, it is rejected under similar rational.
Claim 17 is directed towards a method performed by the system of claim 3. Accordingly, it is rejected under similar rational.
Claim 18 is directed towards a method performed by the system of claim 4. Accordingly, it is rejected under similar rational.
Claim 19 is directed towards a method performed by the system of claim 5. Accordingly, it is rejected under similar rational.
Claim 20 is directed towards a method performed by the system of claim 6. Accordingly, it is rejected under similar rational.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	August 8, 2022

/KAMAL M HOSSAIN/               Examiner, Art Unit 2444                                                                                                                                                                                         
/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444